Title: From John Adams to François Adriaan Van der Kemp, 24 February 1823
From: Adams, John
To: Van der Kemp, François Adriaan


				
					Dear Sir
					Quincy 24. feb 1823
				
				In your last letter you request copies of my letters to Dr Price. They are inclosed.These letters and many others & other writings & conversations to the same effect destroyed my popularity, with mankind. The Turgoites the Reondoccettians—Roachfocaution the Brissotians, the jacobins & the Sans Cullots, in france took offence & pronounced me an aristocrat, & would have guillotined me if I had been there. In England, the dissenters generally clergy & laiety—all who were called or suspected to be republicans—all the radicals and even the Duke of Richmond Dr Price and even Mr Fox, did not approve. In America the ultrafed antifederalists, who were nearly half the nation took offence and all the radicals & ultra  democrats were outrageous with Franklineans & Jeffersonians at their head. It cost me all my power all my living & almost all my reputation & all my hopes in this world for myself & my family—Nevertheless, my dear friend, there is no part of my life, no part of my laborious & hazardous exertions that I retrospect with so much cordial and conscientious satisfaction & delight. What use you intend to make of the inclosed copies I know not—but you may do with them as you please. The time when those letters were written ought to be marked, for at that time, all man kind were against me and not a single living creature that I knew dared to agree with me. Their conviction of their error has caused them & the world more blood carnage & horrors than quantum sufficit I am & shall be your friend forever
				
					J. A
				
				
			